 

 

Case 7:21-cr-00472 Document1 Filed on 02/23/21 in TXSD Page 1 of 2 q+

Unie tet
str
ounnern FILED

FEB 23 2021- «

Nathan Ochsner, Clerk

oe

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

ryt

UNITED STATES OF AMERICA

v. Criminal No. hé = ? 1 . 4 7 2
RICARDO SANCHEZ
CIPRIANO VARGAS

SR Lf LP LI SIs Gr

SEALED INDICTMENT
THE GRAND JURY CHARGES:
Count One
From on or about August 17, 2020, in the Southern District of Texas and within the
jurisdiction of the Court, defendants,
RICARDO SANCHEZ
and
CIPRIANO VARGAS
did knowingly and intentionally together and with other persons both known and unknown to the
Grand Jury, willfully and unlawfully seize, confine, inveigle, decoy, kidnap, abduct, carry away
and hold for ransom, reward or otherwise David Santos and, in committing or in furtherance of the
commission of the offense, did use any means facility, or instrumentality of interstate or. foreign
commerce, namely, a cellular phone, in committing or in furtherance of the offense.
In violation of Title 18, United States Code, Sections 1201(a)(1) and 2.
Count Two
On or about August 17, 2020, in the Southern District of Texas and within the jurisdiction
of the Court, defendants,
RICARDO SANCHEZ

and
CIPRIANO VARGAS
 

Case 7:21-cr-00472 Document 1. Filed on 02/23/21 in TXSD Page 2 of 2

with the intent to cause death and serious bodily harm, did take or attempt to take a motor vehicle,
that is, a BMW 3 Series, that had been transported, shipped, and received in interstate commerce
and foreign commerce from the person and presence of David Santos, by force, violence, and
intimidation.

In violation of Title 18, United States Code, Section 2119.

Count Three

On or about August 17, 2020, in the Southern District of Texas and within the jurisdiction

of the Court, defendants,
RICARDO SANCHEZ
and

CIPRIANO VARGAS

aiding and abetting others, did knowingly carry a firearm, during and in relation to a crime of

violence for which they may be prosecuted in a court of the United States, namely, Kidnapping in ~

violation of Title 18 United States Code Section 1201(a)(1) and Carjacking in violation of Title
18, United States Code, Section 2119.

All in violation of Title 18, United States Code, Sections 924(c)(1)(A)G@) and 2.

A TRUE BILL

’ . \

VLA
FOREPERSON
RYAN K. PATRICK

UNITED STATES ATTORNEY

ASSISTANZ (UNITED STATES ATTORNEY
